Citation Nr: 1722606	
Decision Date: 06/19/17    Archive Date: 06/29/17

DOCKET NO.  15-11 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran had active duty service from May 1975 to May 1988.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to testify at a Travel Board hearing in May 2017.  However, May 2017 correspondence signed by the Veteran's representative clearly expressed that the Veteran desired to withdraw the appeal in its entirety.  By implication, the request for a Board hearing in this appeal is deemed to have been withdrawn.


FINDING OF FACT

In a May 2017 statement, prior to promulgation of a decision by the Board, the appellant withdrew her appeal of the denial of entitlement to SMC based on the need for regular aid and attendance.


CONCLUSION OF LAW

The criteria for withdrawal of the appellant's Substantive Appeal have been met with regard to the issue of entitlement to SMC based on the need for regular aid and attendance.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A VA claims reviewer who spoke with the Veteran telephonically submitted signed written correspondence in May 2017 stating that the Veteran desired to withdraw her appeal for "Aid and Attendance."  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing or at a Board hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  The Veteran has properly withdrawn her appeal of the denial entitlement to SMC based on the need for regular aid and attendance.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the matter, and it is dismissed.


ORDER

The appeal of the denial of entitlement to SMC based on the need for regular aid and attendance is dismissed.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


